Title: To Thomas Jefferson from Albert Gallatin, 15 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
            15 March 1804
          
          Conversing with Mr Madison on the subject of Mobile, and of our regulations respecting the Mississippi, he seemed to apprehend some difficulty in justifying our conduct or rather instructions to impartial men. If upon a full consideration of the subject that difficulty shall be obvious, it would follow that we have not taken solid ground. That question you must decide; and I write only to express a wish that you will examine it as if it had not yet been decided. For, should you, upon the whole, think it best not to persevere in some one of the rules we had adopted, and especially in that which forbids Spanish vessels ascending the Mississippi to Baton rouge, I will undertake to relieve the Executive from any apparent fluctuation, by writing to Trist, that the President upon full consideration of the instructions, which I had given to the Collector, has directed me to alter so much thereof &c—
          Respectfully Your obedt. Servt.
          
            Albert Gallatin 
          
        